Appellant was convicted of gaming in an outhouse where people resort. This a companion case to Moore v. The State, 31 S.W. Rep. 649. No exceptions were reserved in the case, however, to the introduction of testimony, or to any other ruling of the court. Under the ruling in Wheelock's cases, 15 Tex. 257-260, this case is clearly made out. On more than one occasion card playing occurred in said house. "Frequently, last winter, I saw men who were stopping here in town resorting to this house," testified one of the witnesses. It was an outhouse, and the room where the playing took place was furnished "with a table, a box or two, and a chair or two." Gaming occurred in the house, it was an outhouse, and people frequently resorted to said house. The case was amply made out. Wheelock's cases,15 Tex. 257-260.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.
 *Page 1